American Electric Power 1 Riverside Plaza Columbus, OH43215 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: File No. 1-3525 American Electric Power Company, Inc. Annual Report on Form 10-K Dear Sirs: On behalf of American Electric Power Company, Inc. (the "Company"), we are filing herewith, under the Securities Exchange Act of 1934, the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2012. The financial statements in the 2012 Annual Report, incorporated herein by reference, do not reflect any significant change in any accounting principles or practices, or in the method of applying such principles or practices, from the financial statements included in the Company's 2011 Annual Report. Very truly yours, /s/ Thomas G. Berkemeyer Thomas G. Berkemeyer Assistant Secretary (614) 716-1648
